Interim Decision #1892

MAT=

or MArccoux

In Deportation Proceedings
A-17618499
Decided by Board August 16,1968
In the absence of fraud, an alien who entered the United States as an immigrant
based on a labor certification for employment as a trainee weaver of woven

goods but who because of dissatisfaction with working conditions and low
wages left such certified employment after 5 days and thereafter obtained
non•related employment as a fiber glass repairer for which he did not have
a labor certification, is not deportable for lack of a valid labor certification at
entry. [Matter of Tucker, Int. Dec. No. 1758, distinguished.]
CHARGE:
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1))—Exclndable at
entry—not in possession of valid labor certification.
ON BEHALF or SERVICE: R. A. Vielhaber
Appellate Trial

Attorney

The special inquiry officer terminated proceedings and certified his
order. We will make no change in his order.
Respondent, a 32-year-old married male, a native and citizen of
Canada, was admitted to the United States for permanent residence
on November 29, 1967. In Canada, he had been a truck and taxi driver
for three years. He had a labor certification issued to him because he
was coming to Maine for employment as a trainee weaver of woven
goods. He was to be paid about $1.65 an hour. He began this employment the day after his entry.
Respondent was unhappy in his job which required him to sit at a
bench and make five knots every 30 seconds for eight hours a day. He
planned to ask for a transfer. In fact, he was put elsewhere but liked
this even less. A few days after he began to . work, he heard that in
Connecticut work was available at $2.50 an hour. On December 9, 1967,
he went to Hartford, Connecticut, where on about December 13, 1967,
he applied for a job with the Kaman Aircraft Corporation. On December 18, 1967 he started to work for them repairing fiber glass—a job
he did not consider a skilled one. He did not have a labor certification
-

for the second job. •

321-054-69--84

827

Interim Decision #1802
Respondent testified that lie entered the United States with the intention of working for the woven goods manufacturer (Ex. 3,.p. 2),
that he had contact with no other employer before he came to the
United States (p. 12), that he used his own money to come, that he
came willing to work and earn a living, and that he did not see that he
had done anything wrong.
The special inquiry officer terminated proceedings finding that
respondent entered the United States in good faith to take employment
with the woven goods manufacturer, that he had left because he had
found working conditions unsatisfactory and wages low, and that
while he did not have a labor, certification for the second employment,
there was an obvious need foihii services.
At oral argument, the Appellate Trial Attorney contended that if
one comes to take certified employment with which he becomes dissatisfied, he should leave the United States and seek a new certification
because his entrance was conditioned upon his working for a particular
United States employer. He.contended that the putpeSe of the law is
to permit selected people to enter for jobs which cannot be filled by
labor in the United States, and that only by requiring the departure of
the person who did.not:give the job a reasonable trial can the purpose
of the law be achieved. The Appellate Trial Attorney believes that the
respondent did not give the first job a reasonable trial since he only
worked five days, had no previous experience on the job and had been
hired to learn the job. The Appellate Trial Attorney draws an analogy,
between the instant case and that of a person the Board found deportable because he hack taken a job other than the one for whibh he
had a. certification. He also stated that an informal inquiry at the
United States Department of Labor in Boston, Massachusetts, revealed that respondent's job was not one for which a labor certification
would be issued because it required no particular speetalized Skill or
experience and was essentially an apprenticeship.
We believe that the, decision of the special inquiry officer properly
disposed of the case. There was no requirement in the law that an alien
who took a job for which he has a labor certification must remain on
the job any, particular length of time. There is no evidence that respondent took employment in the United States as part of a scheme to
obtain other employinent. The record reveals that he entered the
United states to take the certified employment in good faith. Matter
of Tucker, Int. *Dec. No. 1758, involved an alien who had a labor certification as a domestic but took employment as a machine operator although employment as a domestic appeared to be available. She never
took , certified employment: In the instant case; respondent did take
certified employment.

828

Interim Decision #1892
Respondent made two visits to Canada. He last returned on March 4,
1963 when he brought his wife and children to the United States for
permanent residence. At the time of his reentry he was returning to
continue his employment with the aircraft company.
ORDER: It is ordered that no change be made in the order of the
special inquiry officer.

829

